Case 1:17-cv-06779-WHP Document 47-3 Filed 05/30/19 Page 1 of 5

EXHIBIT C
Case 1:17-cv-06779-WHP Document 47-3 Filed 05/30/19 Page 2 of 5).

ive lof |

72
69

 

 

 

    
   

 

 

 

 

 

66

 

 

 

 

 

 

 

US 00284 SUBJECT TO PROTECTIVE ORDER

hups://bopware.bop.gov/inmtlbl/InmatePhotoServlet?photo= 1902766& tullres 5/19/2015
Case 1:17-cv-06779-WHP Document 47-3 Filed 05/30/19 Page 3 of 5

 

 

MCC NEW YORK, NY
EVIDENCE PHOTOS

 

 

Lieutenant's Office
CASE OR INCIDENT REPORT NUMBER:
PHOTOGRAPHER: —_ Williams, A. S/O DATE: 5-19-15, TIME: 2:02. AM
LOCATION: _NY Presbyterian Lower Manhattan Hospital DESCRIPTION: ~ Photo ofinmate
INJURIES; Death _ _ OBSERVED BY STAFF: YES |
INMATE: Roberto Grant #699 13-054 ion

 

 

US 00285

 

SUBJECT TO PROTECTIVE/ A

\

if
7

 

|

 

DER)
\\

 
Case 1:17-cv-06779-WHP Document 47-3 Filed 05/30/19 Page 4 of 5

 

 

MCC NEW YORK, NY
EVIDENCE PHOTOS

 

 

 

Lieutenant's Office

CASE OR INCIDENT REPORT NUMBER:

PHOTOGRAPHER: Williams. A. S/O DATE: | 5-19-15
LOCATION: — NY Presbyterian Lower Manhattan Hospital “DESCRIPTION: | Photo of inmate
INJURIES: Death ___OBSERVED BY STAFF: YES |
INMATE: Roberto Grant #699 13-054

 

~ TIME: 2:01 AM

 

 

 

A
YW J

US 00286 SUBJECT TO PROTECTIVE ORDER

 

 

 
Ree
Res
ite i

 

 

 
